Judgment reversed,.

Mrs. Pettygrew and her children bad set apart to them as year’s support, out of the property of W. M. Petty-grew, among other things 100 bushels of corn, 3 beds of seed-cane, 70 bushels of seed potatoes and 20,000 pounds of hay. Gunn caveated the return of the appraisers as to the corn, potatoes and cane, because those articles were not the property of Pettygrew, but were owned *328and possessed by Gunn; and as to the hay, because it was raised and owned by Gunn, as the crop of the then year, and never was either owned or claimed by Petty-grew.
L. D. Moore, for plaintiff in error.
J. A. Thomas, contra.
1. Gunn, as a witness in his own behalf, was asked the following questions: “Who controlled the land upon which the hay in controversy was grown? Was the land upon which this hay was grown ever in the possession or control of Pettygrew ? Who gathered and harvested the hay? Was the hay in controversy ever in the possession or control of Pettygrew ? In whose possession was this hay at the time of Pettygrew’s death ? To whom did this hay belong?” Defendant’s counsel stated to the court that he expected to show, by the answers to these questions, that the land upon which the hay was grown was in defendant’s, control, and had never been in the possession of Pettygrew ; that the hay was gathered and harvested by defendant, and had never been in possession of Pettygrew; and that it was the property of defendant. The court refused to allow the questions and admit the testimony, upon the ground that Pettygrew was dead. This ruling is assigned as error. /,
2. Error is further assigned, because the court refused to allow Gunn’s counsel to open and conclude the argument to the jury, but allowed this to plaintiff’s counsel.
3-4. The case was tried on appeal from the court of ordinary. The verdict was: “We the jury sustain the report and return of the commissioners, and find in'favor of the plaintiff, that the value of the property in the hands of U. M. Gunn is valued at one hundred and seventy-four 50-100 dollars.” The motion for new trial by Gunn contains the general grounds that the verdict is contrary to law and evidence.